PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/903,707
Filing Date: 23 Feb 2018
Appellant(s): Chiriac et al.



__________________
Fanqi Meng
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed April 1, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/02/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 9, 14, 18, and 21 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0065007 (“Naitou”; of record) in view of “Investigations on the thermal behavior of ultra high strength boron manganese steels within hot stamping”, 2009. Int J Mater Form, Vol 2, Suppl 1, pp 259-262 (“Merklein”; of record) and US 2009/0242086 (“Thomas”).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0065007 (“Naitou”; of record) in view of “Investigations on the thermal behavior of ultra high strength boron manganese steels within hot stamping”, 2009. Int J Mater Form, Vol 2, Suppl 1, pp 259-262 (“Merklein”; of record) and US 2009/0242086 (“Thomas”) as applied to claim 14, and further in view of “Thermal Equilibrium”, 2017. Energy Education (“Hanania”; of record).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
Claims 1, 9, 14, 17 – 18, and 21 – 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as .

(2) Response to Argument
B. Regarding the rejection of Claims 1, 9, 14, 17 – 18, and 21 – 23 under 35 U.S.C. 103
-1-
With respect to independent claim 1, Appellant argues that Merklein and Naitou do not suggest thermo-stabilizing a surface of the die assembly to a predetermined temperature of approximately 100°C. Appellant disagrees with the Examiner’s statement that Merklein provides motivation to set the temperature of the tools, or dies, to 100°C, as this temperature provides the best balance between a high cooling rate and a high heat transfer coefficient, as exemplified in Figure 4 of Merklein.
Appellant alleges that according to Figure 4 of Merklein which was cited by the Examiner, it is clear that the best balance between the cooling rate and the heat transfer rate is at 20°C, as the bars in dark grey, which represent the cooling rate, and the bars in light grey, which represent the heat transfer rate, are the closest to each other at 20°C, and not at 100°C as is recited in instant claim 1. For clarity of the record, Figure 4 of Merklein is reproduced here.

    PNG
    media_image2.png
    397
    450
    media_image2.png
    Greyscale

In response, the Examiner notes that the “light gray bar(s)” representing heat transfer coefficient, and the “dark gray bar(s)” representing cooling rate are measured on different scales. Thus, the fact that the two bars are closest with a tool temperature of 20°C does not mean that the two parameters are approaching the same value, for instance.
Further, the Examiner asserts that Appellant has taken a different interpretation of balance than the Examiner’s stated rationale of balance. From the Examiner’s perspective, the two bars representing heat transfer coefficient and cooling rate being “closest” at 20°C does not equate to balance – as suggested by Appellant and previously discussed, these bars being close to each other does not equate to heat transfer coefficient and cooling rate approaching the same value. Rather, the Examiner asserts that balance, as discussed in the rejections, is the relationship and trade-off between the two qualities. As detailed in Figure 4 of Merklein, a tool temperature of 100°C allows for a greater heat transfer coefficient than at 20°C, with only a slight decrease in cooling rate. This is in contrast to a tool temperature of 300°C, where although there is an increase in heat transfer coefficient, a drastic decrease in cooling rate also occurs. Thus, an ordinarily skilled artisan would 
Additionally, it is noted that both Merklein and Naitou are teaching methods of press hardening boron-manganese steel. Both teach initial heating to above the Ac3 temperature of the steel (see Naitou: [0036], L 1-2, & Merklein: S 2, L 19-22), and then conducting a combined forming/cooling step utilizing a die (see Naitou: [0036]-[0038]; Fig. 1 & Merklein: S 3, L 11-12). Merklein teaches that parameters such as die contact pressure (see Fig. 3), die temperature (see Fig. 4), and gap distance (see Fig. 5) may be varied to result in either increases or decreases in heat transfer coefficient as well as cooling rate (see Section 6, Conclusions). Thus, each of these parameters (die contact pressure, die temperature, and gap distance) have been established as result-effective variables, as changes in these parameters have been shown to achieve the recognized result of increasing or decreasing both heat transfer coefficient and cooling rate. Further, the tool/die temperature of 100°C is one of three explicitly chosen temperatures of Merklein, and as such, an ordinarily skilled artisan would have found it obvious to try. Further, as discussed previously, the Examiner is of the position that not only would a tool temperature of 100°C be obvious to try, but also provides the best trade-off of the three explicitly taught tool temperatures between an increased heat transfer coefficient, while maintaining a high cooling rate, as visually depicted in Fig. 4 of Merklein.
-2-
Appellant argues further with respect to independent claim 1 that the cooling rates 
In response, the Examiner notes that Naitou teaches a cooling rate that is preferably 40 °C/s or higher ([0039], L 14-16). Appellant’s citation of [0039] of Naitou, where Appellant has alleged that the taught cooling rate range is 20-40°C/s, has been reproduced for clarity of the record.

    PNG
    media_image3.png
    388
    528
    media_image3.png
    Greyscale

As seen in [0039], there is no disclosure of a cooling rate range of 20-40°C/s, but there is a teaching that the cooling rate must be 20°C/s or higher, and is preferably 30°C/s or higher, or is more preferably 40°C/s or higher. As such, the Examiner asserts that the cooling rate of 700°C/s resulting from a tool temperature of 100°C as disclosed in Merkelin would indeed not be unworkable in the original context of the Naitou reference, and would fall within the most preferable range of the cooling rate as taught by Naitou. 
Regarding the “practical limit” for the cooling rate of Naitou that Appellant has alleged exists, the Examiner asserts that Appellant has not substantiated such a statement with any amount of evidence, and as such this simply amounts to an unsupported allegation. Further, the Examiner asserts that the presence of references such as Merklein, which disclose much higher cooling rates than 40°C/s, serve as evidence that bolsters a conclusion that such a high cooling rate is indeed practical and conventional in the art.
Further regarding Appellant’s comparison of the amount of time required to cool from 1000°C to 25°C, the Examiner notes that in the Final Rejection, a similar calculation was made. minimum rate of 40°C/s ([0039], L 14-16), and can be cooled to room temperature ([0040], L 1-3), assumed by the Examiner to be about 25°C.  Thus, through calculation, Naitou teaches a most preferable maximum retention time of (1000°C – 25°C) / 40°C/s, or 24.375 seconds. Naitou does not teach a maximum cooling rate. Thus, Naitou teaches a most preferable retention time range of near zero to 24.375 seconds.
Taking this into account, the Examiner asserts that raising the cooling rate of Naitou to approximately 700°C due to a tool temperature of 100°C as disclosed by Merklein is already within the scope of the Naitou reference, and as such the references would indeed be combinable.
-3-
Regarding additional independent claims 9 and 14, Appellant argues that although the claims differ from independent claim 1 in scope, these claims are also in condition for allowance, for the same reasons as discussed for independent claim 1. The Examiner disagrees, and refers to the responses entered to Appellant’s arguments concerning claim 1, as discussed previously.










For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BENJAMIN C ANDERSON/Examiner, Art Unit 1735                                                                                                                                                                                                        
Conferees:
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        

                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.